Citation Nr: 0945994	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-37 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to August 
1967.  He also served in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
St. Petersburg, Florida.

The appeal is REMANDED to the RO in St. Petersburg, Florida.  
VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 
8 Vet. App. 69 (1995). 

Although the Veteran in this case has already undergone a VA 
examination with respect to his hearing loss, the Board 
finds, for the reasons discussed below, that further 
development, including an additional examination, is 
warranted in order to fully and fairly assess the merits of 
his claim.

Specifically, the Board finds that the August 2008 VA 
examination did not consider evidence of record reflecting 
diminished hearing prior to January 1981.  
A June 1967 service treatment record noted that the Veteran 
complained of hearing loss.  He was diagnosed with a wax 
impaction of the right ear.  

Moreover, while a November 1976 examination for Reserve 
enlistment did not reflected a hearing loss disability for VA 
purposes as defined by 38 C.F.R. § 3.385, when compared with 
his enlistment examination, diminished hearing in all 
frequencies, with the exception of the 3000 Hz level was 
demonstrated.  

Therefore, given the Veteran's competent statements alleging 
complaints of diminished hearing since service, as well as 
the evidence of record reflecting complaints of hearing loss 
and diminished hearing prior to January 1981, the Board finds 
that an audiology examination is necessary in order to 
determine the nature and etiology of his current hearing 
loss.  

A remand is also needed to obtain outstanding VA medical 
records.  Specifically, in a September 2005 statement, the 
Veteran indicated that he was being treated for hearing loss 
at the VA Medical Center in Pensacola, Florida.  However, no 
additional VA outpatient treatment records, with the 
exception of a March 2006 VA audiology examination, have been 
associated with the claims file. 

Because it appears that there may be additional outstanding 
VA records that may contain information pertinent to the 
Veteran's claim, the Board finds that efforts to obtain those 
records should be made on remand.  38 C.F.R. § 3.159(c)(2) 
(2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain outpatient treatment records 
from the VA Medical Center in Pensacola, 
Florida.  Any negative search should be 
indicated in the record.

2.  Schedule the Veteran for an audiology 
examination to determine the nature and 
etiology of his bilateral hearing loss.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any diagnosed hearing loss had its onset 
during active service or is related to any 
in-service disease, event, or injury, 
including noise exposure during service as 
a heavy machinery operator and weapons 
fire.  In doing so, the examiner should 
acknowledge the lay statements of record 
regarding a continuity of symptomatology 
since service.

All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.

3.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
bilateral hearing loss.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


